Exhibit 10.6

FOURTH AMENDMENT

 

THIS FOURTH AMENDMENT dated as of June 12, 2013 (this “Fourth Amendment”), among
INGLES MARKETS, INCORPORATED, a North Carolina corporation (the “Borrower”), the
Lenders (as defined below) party hereto, and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders. 

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is a party to a Credit Agreement, dated as of May 12, 2009
(as amended by that certain First Amendment and Waiver, dated as of July 31,
2009, by that Second Amendment, dated as of December 29, 2010, by that Third
Amendment, dated as of September 6, 2012, and as otherwise amended, restated,
supplemented or modified on or prior to the date hereof,  the “Existing Credit
Agreement”; and as hereby amended and otherwise amended, restated, supplemented
or modified from time to time on or after the Fourth Amendment Effective Date,
the “Amended Credit Agreement”), among the Borrower, the lenders from time to
time party thereto (the “Lenders”), Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, and the other agents, joint lead
arrangers and joint book managers party thereto.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Existing Credit Agreement; and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Existing Credit Agreement as more specifically set
forth herein and, subject to the terms and conditions hereof, the Administrative
Agent and the Lenders have agreed to grant such request of the Borrower.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.01.

     Amendment to the Existing Credit Agreement.

 

(a)

Section 1.01 of the Credit Agreement is hereby amended by:

 

(i)

amending and restating the defined term “Applicable Rate” in its entirety as
follows:

 

“‘Applicable Rate’ means,

 

(a)

for the period prior to the Fourth Amendment Effective Date, the percentages per
annum set forth in this Agreement as in effect from time to time prior to the
Fourth Amendment Effective Date; and

 

(b)

from time to time on and after the Fourth Amendment Effective Date, the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 





 

--------------------------------------------------------------------------------

 

 

Applicable Rate

 

 

 

 

 

 

 

Pricing

Level

Consolidated

Leverage Ratio

Eurodollar

Rate Loans

---------------

Letters of Credit

Base Rate

Loans

1

Less than 3.00 to 1.00

1.75%

0.75%

2

Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00

2.00%

1.00%

3

Less than 4.00 to 1.00 but greater than or equal to 3.50 to 1.00

2.25%

1.25%

4

Greater than or equal to 4.00 to 1.00

2.50%

1.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following delivery of a Compliance Certificate pursuant to
Section 6.02(a) for the most recently ended fiscal period; provided,  however,
that if a Compliance Certificate is not delivered when due in accordance with
such Section, then, upon the request of the Required Lenders, Pricing Level 4
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.  The Applicable Rate
in effect from the Fourth Amendment Effective Date through the first Business
Day after the date of the delivery of a Compliance Certificate first occurring
on or after June 30, 2013 shall be determined based upon Pricing Level 3.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”;

 

(ii)

amending and restating the defined term “Change in Law” in its entirety as
follows:

 

“‘Change in Law’ means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.”;

 

(iii)

amending the defined term “Consolidated Adjusted EBITDA” by amending and
restating clause (d) thereof as follows:

 

“(d) to the extent actually paid in cash during such period, extraordinary
charges consisting of fees and other transaction costs arising from or with
respect



 

2

--------------------------------------------------------------------------------

 

 

to the issuance of the Senior Notes and the repayment of other Indebtedness
(with proceeds of the Senior Notes) from time to time during the period from the
Fourth Amendment Effective Date to the date that occurs twelve months after the
Fourth Amendment Effective Date, and/or the transactions contemplated by the
Senior Notes”;

 

(iv)

amending the defined term “Excluded Taxes” by:

 

(A)            deleting the word “and” before subsection (d) thereof; and

 

(B)            adding the following clause at the end of subsection (d):

 

“and (e) any U.S. federal withholding Taxes imposed pursuant to FATCA”;

 

(v)

amending the defined term “Maturity Date” by replacing the reference to
“December 29, 2015” with a reference to  “June 12, 2018”;

 

(vi)

amending the defined term “Permitted Investments” by replacing the reference to
“$25,000,000” in subsection (p) thereof with a reference to “40,000,000”;

 

(vii)

amending and restating the defined term “Senior Note Indenture” in its entirety
as follows:

 

“‘Senior Note Indenture’ means that certain Indenture, dated as of the Fourth
Amendment Effective Date, among the Borrower, as issuer, and Branch Banking and
Trust Company, as trustee, with respect to the Senior Notes.”;

 

(viii)

amending and restating the defined term “Senior Notes” in its entirety as
follows:

 

“‘Senior Notes’ means the 5.75% Senior Notes due 2023 issued by the Borrower
pursuant to the Senior Note Indenture.”;

 

(ix)

deleting the defined term “Restricted Payment Cap” in its entirety; and

 

(x)

adding the following defined terms in appropriate alphabetical order:

 

“‘FATCA’ means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.”

 

“‘Fourth Amendment Effective Date’ means June 12, 2013.”

 

(b)

amending Section 2.09 of the Credit Agreement by replacing the reference to
“0.25%” in subsection (a) thereof with a reference to “0.20%”.

 

(c)

amending Section 3.01 of the Credit Agreement by adding a new clause (e)(ii)(C)
as follows:





 

3

--------------------------------------------------------------------------------

 

 

“(C)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.”

 

(d)

amending Section 6.01 of the Credit Agreement by replacing the reference to
“each fiscal quarter” before the first parenthetical in clause (b) thereof with
a reference to “the first three fiscal quarters”;

 

(e)

amending Section 7.02 of the Credit Agreement by:

 

(i)

replacing the reference to “$575,000,000” in subsection (c) thereof with a
reference to “700,000,000”;

 

(ii)

replacing the reference to “$75,000,000” in subsection (d) thereof with a
reference to “85,000,000”; and

 

(iii)

replacing the reference to “$50,000,000” in subsection (n) thereof with a
reference to “60,000,000”.

 

(f)

amending and restating Section 7.05 in its entirety as follows:

 

“7.05    Restricted Payments.  Declare or make any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:

 

(a)

so long as immediately before and immediately after giving effect to such
proposed Restricted Payment on a pro forma basis, no Default or Event of Default
shall have occurred and be continuing and such Restricted Payment shall not be
an event which is, or after notice or lapse of time or both, would be, an “event
of default” under the terms of any Indebtedness of the Borrower or its
Restricted Subsidiaries:

 

(i)

the repurchase, redemption, or other acquisition or retirement for value of any
shares of any class of Equity Interests of the Borrower in exchange for
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares or scrip), or out of the Net Cash Proceeds of a substantially
concurrent issuance and sale for cash (other than to a Subsidiary) of, other
shares of Qualified Equity Interests of the Borrower;

 



 

4

--------------------------------------------------------------------------------

 

 

(ii)

the payment of cash dividends on the Borrower’s shares of Common Stock in the
aggregate amount per fiscal quarter equal to $0.165 per share for each share of
Class A Common Stock of the Borrower outstanding as of the one record date for
dividends payable in respect of such fiscal quarter and $0.15 per share for each
share of Class B Common Stock of the Borrower outstanding as of the one record
date for dividends payable in respect of such fiscal quarter (as such $0.165 and
$0.15 shall be adjusted for specified changes in the capitalization of the
Borrower upon recapitalizations, reclassifications, stock splits, stock
dividends, reverse stock splits, stock consolidations and similar transactions),
provided, that in the event a Change of Control occurs, the aggregate amounts
permitted to be paid in cash dividends per fiscal quarter shall not exceed the
aggregate amounts of cash dividends paid in the same fiscal quarter most
recently occurring prior to such Change of Control, provided,  further, that for
purposes of this exception, shares of Common Stock issued for less than fair
market value (other than shares issued pursuant to options or otherwise in
accordance with the Borrower’s employee stock option, purchase or option plans)
shall not be deemed outstanding.  (For clarity purposes, dividends paid pursuant
to this exception will be included as Restricted Payments in determining whether
the Borrower has capacity to make additional Restricted Payments);

 

(iii)

repurchases of Equity Interests, deemed to occur upon the exercise of any
options, warrants or convertible securities if the Equity Interests represent a
portion of the exercise price of such options, warrants or convertible
securities and repurchases of Equity Interests deemed to occur upon the
withholding of a portion of the Equity Interests granted or awarded to any
employee to pay for taxes payable by such employee upon such grant or award; and

 

(iv)

additional Restricted Payments that, when taken with all other Restricted
Payments made pursuant to this clause (a)(iv) since the Closing Date and during
the term of this Agreement, do not exceed $80,000,000.

 

(b)

the following actions:

 

(i)

the payment of any dividend within 60 days after the date of declaration
thereof, if at such date of declaration such payment was permitted by clause (a)
of this Section and such payment shall have been deemed to have been paid on
such date of declaration;

 

(ii)

the repurchase, redemption, defeasance, retirement or acquisition for value or
payment of principal of any Subordinated Debt in exchange for, or in an amount
not in excess of the Net Cash Proceeds of, a substantially concurrent issuance
and sale for cash (other than to any Subsidiary of the Borrower) of any
Qualified Equity Interests of the Borrower; and

 



 

5

--------------------------------------------------------------------------------

 

 

(iii)

the repurchase, redemption, defeasance, retirement, refinancing, acquisition for
value or payment of principal of any Subordinated Debt (other than Redeemable
Equity Interests) (a “refinancing”) through the substantially concurrent
issuance of new Subordinated Debt of the Borrower, provided that any such new
Subordinated Debt:

 

(A)

shall be in a principal amount that does not exceed the principal amount so
refinanced (or, if such Subordinated Debt provides for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, then such lesser amount as of the date of determination),
plus the lesser of (1) the stated amount of any premium or other payment
required to be paid in connection with such a refinancing pursuant to the terms
of the Indebtedness being refinanced or (2) the amount of premium or other
payment actually paid at such time to refinance the Indebtedness, plus, in
either case, the amount of expenses of the Borrower incurred in connection with
such refinancing;

 

(A)

has an average life to stated maturity greater than the remaining average life
to stated maturity of the Obligations;

 

(B)

has a stated maturity for its final scheduled principal payment later than the
Maturity Date; and

 

(C)

is expressly subordinated in right of payment to the Obligations at least to the
same extent as the Subordinated Debt to be refinanced.”

 

(g)

amending Section 7.10 of the Credit Agreement by:

 

(i)

replacing the reference to “5.00 to 1.00” in subsection (b) thereof with a
reference to “5.25 to 1.00”; and

 

(ii)

amending and restating subsection (c) thereof in its entirety as follows:

 

“(c)    Consolidated Net Worth.  Permit Consolidated Net Worth at any time to be
less than the sum of (i) an amount equal to 85% of the Consolidated Net Worth as
of March 30, 2013, (ii) an amount equal to 50% of the Consolidated Net Income
earned in each full fiscal quarter ending after March 30, 2013 (with no
deduction for a net loss in any such fiscal quarter) and (iii) an amount equal
to 50% of the aggregate increases in Shareholders’ Equity of the Borrower and
its Subsidiaries after the date hereof by reason of the issuance and sale of
Equity Interests of the Borrower or any Subsidiary (other than issuances to the
Borrower or a wholly-owned Subsidiary), including upon any conversion of debt
securities of the Borrower into such Equity Interests.”

 

 



 

6

--------------------------------------------------------------------------------

 

 

SECTION 1.02.

     Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:

 

(a)

After giving effect to this Fourth Amendment, the representations and warranties
of the Borrower contained in Article V of the Amended Credit Agreement or any
other Loan Document or which are contained in any document furnished at any time
under or in connection therewith are true and correct in all material respects
on and as of the date hereof, (i) except to the extent such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (ii) except the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Amended Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement and (iii)
references to Schedules shall be deemed to refer to the most updated supplements
to the Schedules furnished pursuant to subsection (a) of Section 6.02 of the
Amended Credit Agreement.

 

(b)

After giving effect to this Fourth Amendment, each of the Borrower and the other
Loan Parties is in compliance with all the terms and conditions of the Amended
Credit Agreement, as amended by this Fourth Amendment, and the other Loan
Documents on its part to be observed or performed and no Default has occurred or
is continuing under the Amended Credit Agreement.

 

(c)

The execution, delivery and performance by the Borrower of this Fourth Amendment
have been duly authorized by the Borrower.

 

(d)

This Fourth Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by Debtor Relief Laws and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

 

SECTION 1.03.

     Effectiveness.  This Fourth Amendment shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
each such condition has been satisfied being herein called the “Fourth Amendment
Effective Date”):

 

(a)

The Administrative Agent shall have received duly executed counterparts of this
Fourth Amendment which, when taken together, bear the authorized signatures of
the Borrower, the Administrative Agent and all of the Lenders.

 

(b)

The Borrower shall have certified in writing that the representations and
warranties set forth in Section 1.02 hereof are true and correct on and as of
such date.

 

(c)

There shall exist no actions, suits, proceedings, claims or disputes pending or,
to the actual knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Subsidiaries or against any of their respective properties or
revenues or injunctions, writs, temporary restraining orders or other orders of
any nature issued by any court or Governmental Authority that (i) purport to
affect, pertain to or enjoin or restrain the execution, delivery or performance
of this Fourth Amendment or the Amended Credit Agreement or any other Loan
Document, or any transactions contemplated hereby or thereby or (ii) either
individually or in the aggregate, in the case of any such suit, proceeding,
claim or dispute which is reasonably likely to be adversely determined,



 

7

--------------------------------------------------------------------------------

 

 

either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

(d)

The Administrative Agent shall have reviewed and be satisfied with the terms and
conditions of all Senior Note Documents, in each case in their final form and
determined in its sole discretion that the terms and conditions thereof are
satisfactory.

 

(e)

Delivery to the Administrative Agent of fully executed copies of all Senior Note
Documents and other evidence satisfactory to the Administrative Agent that the
Senior Note Documents are, or will be on the Fourth Amendment Effective Date, in
full force and effect and the Senior Notes provided for thereunder have been
issued.

 

(f)

The Administrative Agent shall have received a favorable opinion of McGuireWoods
LLP, counsel to the Administrative Agent, addressed to the Administrative Agent
and each Lender, as to such matters concerning the Borrower, this Fourth
Amendment and the Amended Credit Agreement as the Lenders may reasonably
request.

 

(g)

The Administrative Agent on behalf of the Lenders shall have received such other
documents, instruments and certificates as they shall reasonably request and
such other documents, instruments and certificates shall be satisfactory in form
and substance to the Lenders and their counsel.  All corporate and other
proceedings taken or to be taken in connection with this Fourth Amendment and
all documents incidental thereto, whether or not referred to herein, shall be
satisfactory in form and substance to the Administrative Agent and its counsel.

 

SECTION 1.04.

     Lender Consent.  For purposes of determining compliance with the conditions
specified in Section 1.03, each Lender that has signed this Fourth Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Fourth
Amendment Effective Date specifying its objection thereto.

 

SECTION 1.05.

     APPLICABLE LAW.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, EXCEPT TO THE
EXTENT THAT THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA MAY APPLY.

 

SECTION 1.06.

     Costs and Expenses.  On the Fourth Amendment Effective Date, the Borrower
shall pay all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this Fourth
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04(a) of
the Amended Credit Agreement which are invoiced to the Borrower on or prior to
the date payment would be due hereunder.

 

SECTION 1.07.

     Counterparts.  This Fourth Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement.  Delivery by facsimile or PDF
by any of the parties hereto of an executed counterpart of this Fourth Amendment
shall be as effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered, but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability or binding effect of this Fourth Amendment.





 

8

--------------------------------------------------------------------------------

 

 

 

SECTION 1.08.

     Existing Credit Agreement.  Except as expressly set forth herein, the
amendment provided herein shall not, by implication or otherwise, limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document, nor shall it constitute a waiver of any Default, nor shall
it alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document.  The amendments provided herein shall apply and be
effective only on the Fourth Amendment Effective Date and only with respect to
the provisions of the Existing Credit Agreement specifically referred to by such
amendments.  Except to the extent a provision in the Existing Credit Agreement
is expressly amended herein, the Existing Credit Agreement shall continue in
full force and effect in accordance with the provisions thereof.

 

[Signature pages follow]

 

 

 

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.

 

 

 

 

 

INGLES MARKETS, INCORPORATED, a North

 

Carolina corporation, as the Borrower

 

 

 

 

 

By:  /s/ Ronald B. Freeman

 

Name:  Ronald B. Freeman

 

Title: Chief Financial Officer

 





 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

bank of america, n.a.,  as

 

Administrative Agent

 

 

 

 

 

By:  /s/ Laura Call

 

Name:  Laura Call

 

Title:  Assistant Vice President

 





 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, Swing Line

 

Lender and L/C Issuer

 

 

 

 

 

By:  /s/ Scott K. Mitchell

 

Name: Scott K. Mitchell

 

Title:  Senior Vice President

 





 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a

 

Lender

 

 

 

 

 

By:  /s/ E.F. Hawke

 

Name: E.F. Hawke

 

Title:  Senior Vice President

 





 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

CAPITAL BANK, as a Lender

 

 

 

 

 

By:  /s/ Martin Nesbitt

 

Name:  Martin Nesbitt

 

Title:  Vice President

 





 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

FIRST TENNESSEE BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:  /s/ Robert P. Masengill

 

Name: Robert P. Masengill

 

Title:  SVP – Corporate Banking

 





 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By: /s/ Robert S. Cashion

 

Name:  Robert S. Cashion

 

Title: Senior Vice President

 





 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:  /s/ J. Matt MacIver

 

Name:  J. Matt MacIver

 

Title:  Senior Vice President

 



 

Ingles Markets, Incorporated

Fourth Amendment to Credit Agreement

Signature Page

--------------------------------------------------------------------------------